Citation Nr: 0617983	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-01 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The RO initially assigned a noncompensable disability 
evaluation for the veteran's hearing loss, effective February 
1, 2001, the day following the veteran's retirement from 
service.  In January 2004, the rating was increased to a 10 
percent evaluation, effective February 1, 2001.


FINDINGS OF FACT

1.  Level II hearing is present in the right ear, pursuant to 
the November 2003 VA-fee based audiometric examination.

2.  Level VIII hearing is present in the left ear, pursuant 
to the November 2003 VA-fee based audiometric examination.


CONCLUSION OF LAW

The criteria for an initial disability evaluation for 
bilateral hearing loss, in excess of 10 percent have not been 
met.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.385, 4.85, 4.86, Diagnostic Code 6100 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in March 
2001.  In correspondence dated in June 2001, he was notified 
of the provisions of the VCAA as they pertain to the issue 
of service connection.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because this 
claim is being denied, any other notice requirements beyond 
those cited for service connection claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Table VI, "Numeric 
Designation of Hearing Impairment Based on Puretone Threshold 
Average and Speech Discrimination," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).



Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2005).   

In the present appeal, the veteran raises several contentions 
as to why his disability rating should be increased.  Two 
contentions in particular are 1) the evaluation assigned does 
not accurately reflect the overall picture of his hearing 
loss disability; and 2) his hearing loss warrants an extra-
schedular rating because it prevented him from obtaining 
employment.

The veteran has undergone two surgical procedures in the past 
to repair the conductive hearing loss in his left ear.  Two 
audiologists have determined he experienced additional 
conductive hearing loss in that ear as a result of these 
surgeries, the latest of which was in December 1999.  

In connection with his original service connection claim for 
benefits, the veteran underwent a VA-fee based audiology 
examination in August 2001.  It was determined that he had a 
fairly significant sensorineural hearing loss.  A mixed loss 
was apparent in the left ear and a moderate sensorineural 
hearing loss in the right ear.  Speech audiometry revealed a 
speech recognition ability of 96 percent in both ears.  The 
remainder of the examination was not interpreted.  

The veteran underwent a second VA-fee based audiology 
evaluation in November 2003, in connection with this present 
appeal.  Pure tone thresholds, in decibels, were then as 
follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
50
50
50
55
51
LEFT
90
85
100
110
96

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 64 in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 51 and a speech discrimination of 84 
percent, in the right ear, will result in level II hearing 
for that ear.  A puretone threshold average of 96 and a 
speech discrimination of 64 percent, in the left ear, will 
result in level VIII hearing for that ear.  Applying these 
results to the Table VII chart (with the left ear being the 
"poorer" ear), a level II for the right ear, combined with 
a level VIII for the left ear, will result in a 10 percent 
compensation evaluation.  

Since puretone thresholds are 55 db or more at each of the 
1000, 2000, 3000, and 4000 Hertzs in the left ear, 
consideration of Table VIa is warranted.  See 38 C.F.R. §  
4.86 (a).  Applying the above results to the Table VIa chart, 
a puretone threshold average of 96 in the left ear, will 
result in level IX hearing for that ear.  However, in 
applying these results to the Table VII chart (with the left 
ear being the "poorer" ear), a level II for the right ear, 
combined with a level IX for the left ear, will still result 
in a 10 percent compensation evaluation.  

The veteran has also alleged that his hearing loss disability 
warrants an extra-schedular rating because he was denied 
employment.  The veteran submitted correspondence from a 
potential employer indicating he did not meet their 
audiological standards.  While the audiological standards for 
that particular employer may not have been met, this does not 
necessarily mean that all employers would deny the veteran 
employment based on his mild hearing loss.  Also included 
were the results of a related independent audiological test 
conducted by H.E. & N.P.A., Inc.  The Board observes that 
these results may not be relied upon in the determination of 
the level of benefits on appeal.  VA regulations require that 
an examination for hearing impairment be conducted by a 
state-licensed audiologist and include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  See 38 C.F.R. § 4.85(a) 2005.  The test results from 
H.E. & N.P.A., Inc. do not include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
testing.  

The Board acknowledges the difficulties that the veteran has 
with his auditory acuity.  However, the ratings for hearing 
loss are based on a mechanical application of the tables 
provided by law; the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992). 

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
However, there is no competent evidence that the condition 
causes "marked" interference with employment or has 
required frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  On the basis of the foregoing, 
the Board concludes that the current level of disability 
shown does not warrant a rating in excess of 10 percent.


ORDER


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


